IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1627-03


JOSEPH BENJAMIN ROTELLA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per Curiam.

O P I N I O N



	A jury found Appellant guilty of assault on a household member and assessed
punishment at eight years.  The Court of Appeals affirmed the conviction finding that Appellant
had not preserved error on his complaints of improperly admitted evidence because he did not
object every time the evidence was offered.  Rotella v. State, No. 01-02-00719-CR (Tex. App.
-- Houston [1st Dist., July 10, 2003).  The Court of Appeals held that Appellant failed to
preserve error because he did not object to the State's attempts to elicit testimony about
Appellant departing the location of this offense on his way to "Crackville."
	Appellant has filed a petition for discretionary review contending the Court of Appeals
erred to conclude that he had not preserved error.  Appellant asserts that he did object to the
questions about "Crackville" and that no objection was required when a defense witness
testified regarding this statement, because the evidence was offered to explain the previously
objected to evidence. 
	In a pretrial hearing, outside the presence of the jury, Appellant objected to the
admission of the tape of the 911 call that was made by a witness.  In that hearing, the trial court
ruled that the "Crackville" evidence was admissible.  This preserved error concerning
"Crackville" and there was no need to repeat the objections to that evidence. Tex.R.Evid.
103(a)(1).  Appellant also renewed his pretrial objection when this evidence was admitted
during trial.  The only mention of "Crackville" that occurred without objection came from the
defense in an effort to explain the statement, and Appellant was entitled to present testimony
to "meet, destroy or explain" the evidence without waiving his complaint for appeal.  Leday v.
State, 983 S.W.2d 713, 719 (Tex.Crim.App. 1998).  
	The Court of Appeals erred in concluding that the alleged errors were not preserved in
the instant case.  Accordingly, we grant Appellant's petition for discretionary review, vacate
the judgment of the Court of Appeals, and remand this case to the Court of Appeals for
consideration of Appellant's first point of error.

Date delivered : June 9, 2004
Do Not Publish